DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 06/29/2022. Claims 1, 2, 5-7 and 15-17 are currently pending in the application. An action follows below:
Response to Arguments
The drawing objection in the previous Office action dated 03/31/2022 has been withdrawn in light of the amendment to claim 1 and the cancellation of claim 18.
The objection of claim 18 in the previous Office action has been withdrawn in light of the cancellation of claim 18.
The rejections of claims 9-14 and 18-21 under 35 U.S.C. 112(a) in the previous Office action have been withdrawn in light of the cancellation of these claims. However, see the below rejections of newly amended claims.
Regarding to the rejections under 35 U.S.C. 103 in the previous Office action, these rejections have been withdrawn in light of the amendment to claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 5-7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, this claim recites a limitation, “a second surface” in lines 16-17. The disclosure, see at least Fig. 2A, discloses each of the electronic/display panel 200, the window 100, and the housing unit 400 comprising a plurality of side surfaces. Since it is unclear whether this limitation is referred to one of sides surfaces of an electronic panel in lines 4-5, the second side surface of the window in lines 5-6 and line 22, “the second surface” in line 18, or other, it is considered that the invention is not clearly defined.
In addition, claim 1 further recites a limitation, “the first surface” in line 17. The disclosure, see at least Fig. 2A, discloses each of the electronic/display panel 200, the window 100, and the housing unit 400 comprising a plurality of side surfaces. Since it is unclear whether the limitation, “the first surface” in line 17, is referred to “a first surface of the electronic panel” in line 15, “the first surface of the window” in lines 15-16, “first side surface” in line 2, or other, it is considered that the invention is not clearly defined. 
It is suggested the Applicant to use the exact term in order to avoid any unnecessary 112 issue(s).
 
As per claims 2, 5-7 and 15-17, these claims are therefore rejected for at least the reason set forth in claim 1 above.
In addition, claim 2, when read together with claim 1, recites “a second surface” in lines 16-17 of claim 1, “the second surface” in line 18 of claim 1, and “the second surface” in line 2 of claim 2. Since it is unclear whether “the second surface” in line 2 of claim 2 is same as or different from “a second surface” in lines 16-17 of claim 1 and “the second surface” in line 18 of claim 1, it is considered that the invention is not clearly defined.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-7 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites a limitation, “a support member disposed on a first surface of the electronic panel” in line 9, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically Fig. 3C and original claim 8, merely discloses a support member 500 disposed between the electronic panel 200 and the housing unit 400, but does not explicitly disclose in detail the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 2 5-7 and 15-17, these claims are therefore rejected for at least the same reason set forth in claim 1 above.

In addition to claim 15, this claim, when read together with independent claim 1, recites limitations, (i) “the second pressure sensing unit is disposed adjacent the second surface and senses the intensity of the external pressure applied through the support member from the first surface; and the second pressure sensing unit is disposed between an outer portion of the electronic panel and the second surface of the window” in last 5 lines of independent claim 1 and (ii) “the first and second pressure sensing units overlap with the active area” in last two lines of claim 15. 
The original disclosure discloses various embodiments of electronic apparatuses, some embodiments of electronic apparatuses (see at least Fig. 3C indicated by the Applicant at the second paragraph on page 5 of the amendment) comprising the second pressure sensing unit (320) separated from the electronic panel (200) in order to dispose the second pressure sensing unit (320) between the electronic panel and the second side surface of the window 100. However, these aforementioned embodiments, specifically the embodiment illustrated by Fig. 3C, do not include the limitation (ii), “the first and second pressure sensing units overlap with the active area”. 
The original disclosure further discloses another electronic apparatus, according to another embodiment illustrated by Fig. 8C and discussed at ¶ [0136] of the specification, comprising the pressure sensing unit (300) integrated into the electronic panel (200) in order to have the pressure sensing unit (300) overlapping with the active area. However, this electronic apparatus does not comprise the above limitations (i).
Accordingly, the original disclosure does not explicitly disclose in detail a single electronic apparatus comprising the above limitations (i) and (ii) of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition to claim 16, this claim, this claim, when read together with independent claim 1, recites limitations, (i) “the second pressure sensing unit is disposed adjacent the second surface and senses the intensity of the external pressure applied through the support member from the first surface; and the second pressure sensing unit is disposed between an outer portion of the electronic panel and the second surface of the window” in last 5 lines of independent claim 1 and (ii) “the first and second pressure sensing units overlap with the peripheral area” in last two lines of claim 16. 
The original disclosure discloses various embodiments of electronic apparatuses, some embodiments of electronic apparatuses (see at least Fig. 3C indicated by the Applicant at the second paragraph on page 5 of the amendment) comprising the second pressure sensing unit (320) separated from the electronic panel (200) in order to dispose the second pressure sensing unit (320) between the electronic panel and the second side surface of the window 100. However, these aforementioned embodiments, specifically the embodiment illustrated by Fig. 3C, do not include the limitation (ii), “the first and second pressure sensing units overlap with the active area”. 
The original disclosure further discloses another electronic apparatus, according to another embodiment illustrated by Fig. 8A and discussed at ¶ [0136] of the specification, comprising the pressure sensing unit (300) integrated into the electronic panel (200) in order to have the pressure sensing unit (300) overlapping with the peripheral area. However, this electronic apparatus does not comprise the above limitations (i).
Accordingly, the original disclosure does not explicitly disclose in detail a single electronic apparatus comprising the above limitations (i) and (ii) of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30M-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626